Citation Nr: 1605944	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1980 to January 1984 and August 1985 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that, in August 2014, the Veteran filed a VA Form 21-526EZ seeking an increased disability rating for "vascular disease."  The RO denied an increased disability rating for the Veteran's service-connected hypertension in a July 2015 rating decision.  The Veteran is, however, also service-connected for bilateral peripheral vascular disease.  Thus, the Veteran's claim for an increased disability rating for "vascular disease" could have sought increased disability ratings for the service-connected bilateral peripheral vascular disease rather than hypertension.  The RO did not seek clarification prior to adjudicating the claim.  The Board finds, therefore, that a claim for increased disability ratings for the service-connected bilateral peripheral vascular disease is still pending before the RO and such claim is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to May 16, 2012, the evidence fails to establish that the Veteran was unable to obtain and sustain a substantially gainful occupation due to his service-connected disabilities.

2.  As of May 16, 2012, the evidence is in equipoise as to whether the Veteran is able to obtain and sustain a substantially gainful occupation due to his service-connected disabilities.



CONCLUSION OF LAW

The criteria for a TDIU rating have been met as of May 16, 2012, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  For an increased rating claim, VA must notify the claimant that, to substantiate the claim, that claimant should provide or ask the VA to obtain medical or lay evidence demonstrating (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-3 (2010).  The notice provided does not need to be veteran specific.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277, 1277 (Fed. Cir. 2009).  The duty to notify was satisfied via a letter sent to the Veteran in November 2007.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  The Board notes that the post-service medical records indicate that the Veteran was treated by private physicians in San Diego, California in 2007 and by a Dr. Curletta in Phoenix; however, the Veteran failed to identify those private medical care providers and to provide VA with medical releases for it to obtain their records despite being advised to do so.  Thus, the Board finds that VA had no obligation to obtain those records.  Neither the Veteran nor his representative has contended otherwise.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in March 2007, June 2008, August 2009, October 2009, September 2012, August 2013, June 2014, and July 2014.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Furthermore, the reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal except as may be otherwise indicated in the decision below.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran contends that he has been unable to work since his discharge from service in June 2007 because of his service-connected disabilities, specifically his degenerative disc disease of the neck and back and his migraine headaches.  Initially, the Veteran's contention was that he was unable to work due to degenerative disc disease of the neck and back.  See  VA 21-8940 received August 30, 2007.  In his March 2008 Notice of Disagreement, however, the Veteran contended that he was not able to work due to physical therapy and pain medications required for his cervical spine disability (multilevel degenerative disc disease).  In November 2012, the Veteran submitted a new VA 21-8940 on which he listed not only his degenerative disc disease but also his migraine headaches as the service-connected disabilities preventing him from working.  

On his February 2013 VA Form 9, the Veteran contended that the medication he uses daily for pain control prevents him from obtaining employment in that he is not able to drive or make rash decisions.  He related that these medications cause him to not have the ability to make sane decisions that could cause harm to himself or co-workers.  He further related that he cannot raise his right arm above elbow height because of his right shoulder disability, he cannot stand for a great length of time, cannot concentrate for a small length of time, cannot put on socks and shoes with ties, and cannot get out of bed for two to three days in a row two to three times a month. He reported that he could not walk to the VA to work in the call center and could not type sufficiently to obtain employment in the call center.  He further related that his right hip was injured while trying to obtain further education to work in the golf industry but due to this injury he required therapy and a total hip replacement that aggravated the hip due to degenerative disc disease.  Finally, he stated that his migraines occur over 15 times per month and require a dark room, no light or noise for up to 4 to 6 hours per episode.  

Finally, in a March 2013 statement, the Veteran stated that he is unable to drive, dress, bathe, cook or do routine chores without assistance.  He related he needs help in the administration of all his medications (putting them in the proper containers for am and pm), needs assistance getting out of bed, and must use a walker or wheelchair.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).   Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Effective July 1, 2007, the Veteran was service-connected for spondylosis of the thoracolumbar spine, left lower extremity sciatica, right lower extremity idiopathic polyneuropathy, degenerative disc disease of the cervical spine, left upper extremity cervical radiculopathy, right upper extremity idiopathic polyneuropathy (recharacterized as right upper extremity entrapment neuropathy), right shoulder impingement, right elbow strain, bilateral plantar fasciitis, atherosclerosis of the aorta and iliac arteries, hypertension, abdomen scar and migraine headaches.  Effective September 1, 2010, the atherosclerosis of the aorta and iliac arteries was recharacterized as peripheral vascular disease in both lower extremities.  Effective May 16, 2012, service connection was awarded for status post total right hip replacement.

The evaluations of the Veteran's service-connected disabilities have changed over the appeal period.  Thus, although he has always had at least a 70 percent combined disability rating, there was a period where he did not meet the criteria for having a single 40 percent disability.  

Initially, the Veteran met the schedular criteria for a TDIU as he had a single 40 percent disabling rating for service-connected spondylosis of the thoracolumbar spine with a combined rating of 70 percent, which were effective July 1, 2007.  Effective March 7, 2008, however, that disability rating was reduced to 20 percent although he still had a single 40 percent disability rating due to his service-connected degenerative disc disease of the cervical spine, rated at 20 percent, combined with the left upper extremity cervical radiculopathy, rated at 10 percent, and right upper extremity entrapment neuropathy, rated at 10 percent.  Effective June 26, 2008, however, the ratings for both the left upper extremity cervical radiculopathy and the right upper extremity entrapment neuropathy were reduced to zero percent; therefore, the Veteran did not have a single 40 percent disability rating as of June 26, 2008, although he continued to have a 70 percent combined rating.  

The lack of a single disability rated as 40 percent disabling continued until May 16, 2012 when a 50 percent disability rating went into effect for the Veteran's migraine headaches and service connection was granted for status post total right hip replacement evaluated as 50 percent disabling.  Thus, effective May 16, 2012, the Veteran had two disabilities rated more than 40 percent with a combined rating of 90 percent.  

Thus, the Board finds that, from July 1, 2007, until June 25, 2008, and since May 16, 2012, the Veteran met the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, in order for a TDIU to be warranted, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  

With regard to the period from June 26, 2008, to May 15, 2012, when the Veteran failed to meet the schedular criteria for a TDIU, the Board notes that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities should be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, in cases of veterans who are unemployable due to their service-connected disabilities but who fail to meet the percentage standards should be referred for extra-schedular consideration.  Id.  Factors to be considered include, but are not limited to, the veteran's service-connected disabilities, employment history, and educational and vocational attainment.  Id.

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran is entitled to a TDIU prior to May 16, 2012; however, after that date, the evidence is in equipoise as to whether the Veteran's service-connected disabilities prevent him from obtaining and sustaining a substantial gainful occupation.

PRIOR TO MAY 16, 2012

In the present case, the Veteran retired from active duty in June 2007 after 25 years of service.  At the time of his retirement, the type of work he performed was "3M assessor,"  see VA 21-4192 from the U.S. Navy, or "inspector," see VA 21-8940 dated August 30, 2007.

The service records show that the Veteran was initially scheduled to retire at the end of March 2007; however, he required urgent surgery on his cervical spine and his service was extended for that treatment.  Thus, he did not actually retire until June 30, 2007.

In March 2007, he underwent a pre-discharge VA examination as a result of which he was diagnosed to have hypertension, atherosclerosis of the aorta and iliac arteries, cervical spine multilevel degenerative disc disease with herniation causing nerve root impingement status post anterior fusion C5 through C8, lumbar spine multilevel spondylosis with left lower extremity sciatica, right shoulder impingement, right elbow strain, bilateral plantar fasciitis, migraine headaches, left upper extremity cervical radiculopathy, idiopathic polyneuropathy of both the upper and lower extremities, and an abdominal scar.  Service connection for these disabilities was granted effective July 1, 2007.

With regard to the functional impact of these disabilities, the VA examiner did not indicate that the Veteran's hypertension, atherosclerosis of the aorta and iliac arteries, the abdominal scar, migraine headaches, cervical radiculopathy, idiopathic polyneuropathy of all extremities, bilateral plantar fasciitis and right elbow strain had any functional impact.  The examiner stated that the Veteran's cervical spine disability was having a severe impact on his occupational functioning as he was still convalescing from the February 2007 surgery, and he was not able to climb around on ships and do heavy lifting and had difficulty even turning, due to the collar as well as pain; however, the Veteran had not reached a stable maximum medical improvement point.  In addition, the Veteran's lumbar spine disability was noted to cause occupational limitation due to the reduced ability to bend and lift, which he was not capable of doing to any significant degree.  Finally, his right shoulder was noted to cause a decrease in occupational functioning due to difficulty reaching and lifting above the shoulder level.  

Despite the VA examiner's findings, by May 2007, the Veteran was found to be fully fit to continue on active duty (although this did not equate to being fully fit for full duty).  See Informal Physical Examination Board Preliminary Findings Counseling dated May 10, 2007.  Although recommending the Veteran proceed with his planned retirement, it appears the Veteran could have requested to continue on active duty, just probably not in his current military occupational specialty.  The Veteran chose to retire.  

The Veteran retired from active duty on June 30, 2007.  Although he has contended that he was not able to work after his retirement due to having physical therapy and taking pain medications due to his cervical spine disability, the Board finds the evidence does not support that contention.  There are no treatment records between July and December of 2007 to establish that the Veteran was attending physical therapy two to three times a week or that the pain medications he was taking caused such severe side effects that he was unable to work.  In fact, the private medical evidence demonstrates the Veteran reported in January 2008 not being in therapy for the past seven months, which the Board notes places that therapy in June 2007 when he was still in service.  See January 30, 2008 treatment note from the Arizona Pain and Spine Institute (pain management clinic).   These private treatment records also demonstrate that physical therapy was only prescribed for twice a week starting in April 2008 for four to six weeks for the Veteran's lumbar spine disability rather than his cervical spine disability.  Although showing he was prescribed narcotic pain medications, none of these treatment records demonstrate the Veteran's report of having any side effects from his pain medications, much less that such side effects affected his ability to work as he contends.  

VA treatment records from November 2007 through August 2009 do not show any report by the Veteran, nor do they otherwise indicate, that he was unable to work due to his service-connected neck and back disabilities or as a result of treatment therefore.  These records do not show the Veteran was in physical therapy at VA during that period.  Although they show he was on pain medications, they do not indicate that his medications had any side effects much less that they made him unable to respond to normal dangers around him as he contends.  As for his migraine headaches, a February 2008 VA Neurology consultation note shows he reported having migraines occurring three to four times per month lasting two to four hours.  There was no indication that the Veteran's migraine headaches were prevented him from working at that time.

The post-service private treatment records from December 2007 to May 2008 also show complaints of and treatment initially only for the Veteran's low back pain starting.  At the Veteran's initial pain management clinic visit in January 2008, his functional status as it relates to his low back was noted to be limited to 15 to 30 minutes of sitting, standing and walking and lifting of 5 to 10 pounds.  On physical examination, range of motion of the lumbar spine was within normal limits and pain free except for painful extension.  His neck was also noted to have normal range of motion and to be nontender.  He was started on Fentanyl patches and Percocet 5/325 tablets for his low back pain.  At his follow up a month later, he reported that, since starting the medications, he felt "the best in 2 years" and was functioning much better.  In March and April, he had three lumbar transforaminal epidural injections to the left L5 nerve root.  After those procedures, he had even more improvement in his functioning and was able to wean off of the Fentanyl patches.  After the injections, he was prescribed four to six weeks of physical therapy.  This is the only prescription for physical therapy seen in these treatment records.  

Only after treatment successfully reduced his low back pain did the Veteran complain of neck pain.  In April 2008, he reported that he started noticing neck pain now that his low back pain was so slight.  On examination, however, he had adequate range of motion of the cervical spine.  On follow up in May 2008, he reported having neck pain with cervicogenic headaches, but denied radicular symptoms into the upper extremities.  He was noted to have a definite improvement in his overall function of the lumbar spine but still had very severe neck pain requiring Percocet to control the pain.  

Despite this treatment, these private treatment records do not specifically indicate that the Veteran was unable to work due to his service-connected neck and back disabilities.  Although the Veteran's lumbar spine disability obviously caused significant restrictions in January 2008, there was no indication that he was not able to perform sedentary work despite those limitations.  Furthermore, the record showed those limitations were only temporary as treatment improved his low back pain greatly to the point where the Veteran described it as "slight."  See April 24, 2008 private treatment note.  As for his cervical spine disability, these records do not even show complaints about it until April 2008; however, his range of motion was noted to be "adequate."  Id.  

Significantly, VA Vocational Rehabilitation records show the Veteran initiated participation in this program in August 2007 in San Diego and underwent an initial evaluation in September 2007.  In December 2007, he was found to be eligible for vocational rehabilitation.  Although it was found that he had a serious employment handicap because of his service-connected disabilities that constitute a significant impairment to employment and that it would be significantly difficult for him to achieve vocational rehabilitation, his achievement of a vocational goal was considered to be reasonably feasible as his physical and mental conditions permitted training within a reasonable period of time.  At that time, however, he reported that he was moving to Arizona and requested that his file be forwarded there.  Thus, his program was suspended and transferred to the Phoenix RO.  The Veteran did not return to his vocational rehabilitation program until April 2008.  In May 2008, he entered into an online program to obtain his Master Certification in Six Sigma, which he successfully completed in December 2008.  

Thus, these records show that the Veteran was considered trainable and employable despite his service-connected disabilities.  Furthermore, these records clearly indicate he was expected to be able to perform work as a quality assurance professional once he completed his training.  The new certification, which he completed in December 2008, was expected to make him very employable in his the quality assurance field.  Unfortunately, by the time he completed his training, he had lost his security clearance, a requirement for most quality assurance positions.  However, it was determined that there were still positions out there that did not require a security clearance but he needed to further develop his computer skills, which he took a course for in January 2009.  Once he completed that training, he was referred for employment services.  These records indicate that the Veteran was having difficulty finding employment but that he was considered employable despite his service-connected disabilities.  

These records also show that the Veteran applied for and was selected for a permanent position at the call center at the Phoenix RO, which he began on June 22, 2009; however, the records show he resigned from that position on August 28, 2009.  The Veteran contends that this employment was essentially a test to see if he could work and he was not able to due to carpal tunnel syndrome in both wrists making him unable to type.  He also has said that he was unable to walk from the parking area into the office.  See November 13, 2012 VA Form 21-8940; see also February 28, 2019 VA Form 9.  The Board finds, however, that this evidence itself does not prove the Veteran was unable to be employed at that time or that, if he was, it was due to any service-connected disability.

The Veteran has stated that he was not able to perform his duties at the call center because he was unable to type due to carpal tunnel syndrome.  The Veteran, however, is not service-connected for carpal tunnel syndrome but rather cervical radiculopathy and entrapment neuropathy in the bilateral upper extremities, and these disabilities have been found not to cause any functional impact.  

As for the Veteran's report he was unable to walk into the VA call center from the parking lot, the contemporaneous medical evidence does show that he was seen at the VA Medical Center on August 28, 2008 and complained of right hip pain for two months after starting a new job that required him to walk two blocks and sit a lot.  At that time, however, the Veteran had never had treatment for his right hip disorder and was not service-connected for any disability of the right hip.  Service connection for the Veteran's right hip disability was not awarded until May 16, 2012.  

Furthermore, other evidence of record puts into question the Veteran's report he has given in support of his claim as to why he left the job at VA.  At a September 2013 VA Neuropsychology consultation, the Veteran reported working at the VA call center and being told after a couple of months that he was not fast enough at typing and completing his reports.  He stated that they offered him accommodations but instead he quit due to not wanting to "be a vegetable that everyone laughs at."  In addition, VA Vocational Rehabilitation records show the Veteran reported to his counselor that he resigned because of his inability to meet the typing requirement and productivity levels associated with his duties.  See September 1, 2009, WINRS Case Note.  In addition, the Veteran reported he resigned because he realized he was not comfortable working in an office.  

Thus, the evidence does not support that the Veteran was unable to perform his duties at the VA call center necessarily because of any service-connected disability.  Moreover, from the Veteran's own report, it sounds like he was not in danger of being terminated but rather he quit voluntarily because of his own negative perceptions of what remaining on the job would mean.

In addition, the counselor's note indicates that the Veteran had told him of his intention to pursue training on his own in another endeavor, specifically golfing, as he wanted to pursue a career that was less stressful and something he would thoroughly enjoy.  See September 1, 2009, WINRS Case Note.  Subsequent case notes show the Veteran proceeded to attend the American Academy of Golf with an ultimate goal to complete Golf Course Management training.  See December 8, 2009 WINRS Case Note.  It is apparent from these records that the Veteran was employable as he was seeking additional training to further a career in golf and he was able to successfully complete such training.

Moreover, VA examinations performed from June 2008 through October 2009 fail to demonstrate that the Veteran's service-connected disabilities caused him to be totally unemployable.  Rather, these examinations demonstrate that he was only limited in performing physical employment that would require standing, walking, running, lifting, squatting and jumping due to his service-connected plantar fasciitis, as well as having severe effects on daily physical activities such as chores, shopping, exercise, recreation and sports due to his cervical, lumbar spine and peripheral vascular disease (previously diagnosed as atherosclerosis of aorta and iliac arteries), but not on more sedentary tasks.  See June 12, 2008 VA joints examination and October 22, 2009 VA arteries/veins and spine examinations.  Sedentary employment, however, was not precluded.

Finally, the Board acknowledges that the Veteran was awarded Social Security disability benefits effective September 1, 2010.  Although the Veteran was found to be too disabled to work by the Social Security Administration, it is unclear as to whether such finding was solely due to the Veteran's service-connected disabilities as he alleged both service-connected and nonservice-connected disabilities as causing his inability to work.  Also the Board notes that the Veteran did not file for these benefits until June 2012, after his total right hip replacement, despite claiming he had been unable to work since June 2007 when he retired from the military.  As for the September 1, 2010 date of disability onset, the Board notes that this appears have been selected by legal construct rather than based on any specific evidence.  Thus, the Board will not find that date to be actual evidence of when the Veteran became unemployable.

In addition, the Board has considered the Veteran's educational and occupational  history.  The Vocational Rehabilitation records show that the Veteran is a high school graduate and earned a Bachelor of Science degree in Business Administration in May 2003 and a Master of Arts Degree in Organization Development and Human Resources in April 2006 with a grade point average of 3.6 and 3.4, respectively.  See Counseling Record - Narrative Report dated September 25, 2007.  Thus, the Board finds the Veteran is highly educated and his degrees are in fields that would most likely provide sedentary employment.  In addition, during this period of time, he continued to be trainable as evidenced by his completing his Vocational Rehabilitation training as well as his training at the American Academy of Golf.

With regard to his occupational history, while in the service, the Veteran moved up in rank, duties and responsibilities, and the last 10 years of his service were spent in managerial positions with significant responsibilities in the quality assurance field.  His last four years were spent as the Quality Assurance Manager of the Air Afloat Training Group - Pacific leading quality assurance and training initiatives to support preventive machinery maintenance for ships and units throughout the Pacific fleet.  He evaluated, inspected, and trained Navy personnel on proper routine maintenance procedures.  He facilitated the investigation of all accidents and near-miss occurrences.  He oversaw the testing and inspection of machinery for quality assurance to assess operation, accuracy, or verify adherence to functional specification.  

After his retirement, the Veteran desired to continue employment in the quality assurance field but was unable to find civilian employment in that field because he lacked a Master Certification in Six Sigma.  The Veteran obtained this certification in December 2008, which should have made him very employable in his chosen field; however, due to the loss of his security clearance, his employability significantly decreased because this is a job requirement for most quality assurance positions.  He could have found a position that did not require a security clearance but it appears he may not have been as proficient in computers as he needed to be in order to obtain such a position as evidenced by his taking a computer training course and his inability to meet the productivity requirements at the job with the VA call center.  

Thus, the evidence shows the Veteran is highly educated and has a successful occupational history.  He is qualified to be employed in the quality assurance profession but, due to the lack of security clearance and computer skills, he does not meet the basic requirements for employment in that field.  This does not mean, however, that the Veteran is not able to be employed in any other field that provides sedentary employment.  He has a Bachelor's degree in Business Administration and a Master's degree in human resources and organization development.  Furthermore, the evidence shows that he was able to be retrained for another position as evidenced by his training at the American Academy of Golf to manage golf courses.  Thus, the evidence fails to demonstrate that the Veteran was physically and mentally unable to perform the acts required by employment.  Rather, it appears he was merely unable to find employment due to barriers other than his service-connected disabilities.

Finally, for the period when the Veteran did not have a single 40 percent disability, the Board finds that referral for consideration of an extraschedular TDIU is not warranted as the evidence does not support that the Veteran was unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities.  

AS OF MAY 16, 2012

Effective May 16, 2012, service connection was granted for status post total right hip replacement (right hip disability), which was evaluated as 50 percent disabling, and a 50 percent disability rating was awarded for the Veteran's service-connected migraine headaches.  With these changes, the Veteran's combined disability rating increased to 90 percent.  The Board notes that the May 16, 2012 is the date that the Veteran filed a claim seeking a higher disability rating for his service-connected migraines and a temporary total rating for his right hip disability.

The award of 50 percent for service-connected migraine headaches was based upon the results of a September 2012 VA examination at which the examiner stated that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain that occur more frequently than once per month (Veteran reported greater than 15 migraines a month last 6 to 48 hours).  Diagnostic Code 8100 provides for a 50 percent evaluation whether there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  However, with regard to the impact on the Veteran's ability to work, the examiner stated there was no impact.

The 50 percent disability rating awarded for the service-connected right hip disability was for post-prosthetic replacement with moderately severe painful motion, weakness and limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  This was based upon a VA examination conducted in August 2013 that found the Veteran had flexion limited to 45 degrees with pain; extension full at 0 degrees; abduction limited to 40 degrees with objective evidence of painful motion at 30 degrees; adduction limited to 15 degrees with objective evidence of painful motion at 10 degrees; and rotation (both internal and external) limited to 20 degrees with objective evidence of painful motion at 10 degrees.  He was unable to perform repetitive use testing because it was too painful.  The examiner opined that the degree of range of motion loss during pain on use or flare-ups is approximately 15 to 20 degrees.  The examiner identified the Veteran having the following factors contributing to functional impairment and/or loss of the right hip:  less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity and disturbance of locomotion.  Furthermore, the examiner stated the Veteran had intermediate degrees of residual weakness, pain and/or limitation of motion as residuals of the total hip replacement.  Despite these findings, the examiner stated that there was no impact on the Veteran's ability to work due to his right hip disability.  

In addition to these disabilities, the Board notes that the Veteran's service-connected cervical spine disability has been rated as 30 percent disabling since September 2, 2009, due to range of motion of the cervical spine limited to 15 degrees of flexion, muscle spasm, guarding and pain with motion, with functional loss including weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling,  deformity or atrophy of disuse, instability of station, or disturbance of locomotion, and interference with sitting, standing and weight bearing.  Left upper extremity cervical radiculopathy and right upper extremity neuropathy, however, have remained evaluated as zero percent disabling since June 2008.  

The Veteran's lumbar spine disability has continued to be evaluated as 20 percent disabling with no more than 10 percent for left lower extremity sciatica with sciatic compression.  A 10 percent rating for right lower extremity idiopathic polyneuropathy has been in effect since September 2, 2009.  A 20 percent disability rating for right shoulder impingement has remained in effect since March 2008.  Furthermore, the 30 percent disability rating for atherosclerosis of the aorta and iliac arteries was reduced to 0 percent for each lower extremities in September 2010 when this disability was recharaterized as peripheral vascular disease.  The remaining disabilities have continued to be evaluated as noncompensable.

The Veteran underwent a General Medical VA examination in September 2012.  The VA examiner opined that, although the Veteran was not able to work in a fast-paced call center, he is able to perform light desk-type work.  The examiner commented that the Veteran's medical conditions do not preclude him from working at a desk and answering the telephone or doing paper work.  He is capable of performing sedentary work, light work, and working at a computer; however, because of his migraines, he may have increased absenteeism.  He would also be limited from working at positions that required prolonged standing or walking
and would need to be able to change positions as needed.  The examiner, however, did not identify which service-connected disability or disabilities functionally impact the Veteran's ability to work as, on each individual examination report, the examiner stated that each disability had no impact on his ability to work.  

Also in September 2012, the Veteran underwent a VA examination for his service-connected plantar fasciitis.  The examiner opined that the Veteran is employable in a sedentary occupation in which limited lower extremity weight bearing activity is required stating that the Veteran's functional impairment is that he has significant pain with all standing and walking, and he would be precluded from employment that required he stand and walk more than 15 minutes or 1/4 mile, respectively.  

In December 2013, the Veteran submitted a VA 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The physician who completed the form stated that the Veteran is unable to drive or walk more than a half block; needs assistance in getting into the shower, drying off and getting dressed (putting on pants, shoes, socks and buttoned shirts); and is easily confused and, due to the amount of Morphine and other controlled substances he takes, cannot make sound judgments.

On VA examination in June 2014 for the Veteran's cervical spine and lumbar spine disabilities, the examiner noted functional impacts in that he is limited from lifting greater than 10 pounds and he needs to change positions frequently.  

In contrast, a November 2012 Residual Functional Capacity assessment conducted for Social Security disability benefits purposes shows the Veteran has exertional limitations as follows:  lift and/or carry 10 pounds; stand and/or walk for 2 hours; and sit for total of about 6 hours in an 8-hour workday.  He has no limitations in pushing and/or pulling (including operation of hand and/or foot controls).  Postural limitations included occasional climbing of ramps, stairs, ladders, ropes and scaffolds but no limitations in balancing, stooping, kneeling, crouching, and crawling.  He was limited in reaching bilaterally, but had no manipulative limitations in handling, fingering and feeling.  In addition, a Treating Physician's Migraine Headache Form completed in September 2012 showed the Veteran has migraines greater than once a week lasting 6 to 48 hours with aura, nausea, vomiting, photophobia, phonophobia, throbbing and pulsating that interfere with his ability to work.  

In addition to issues with pain due to his neck, lower back and migraine headaches, the Veteran claimed to the Social Security Administration he has problems with memory, concentration, focus and understanding commands.  On psychological evaluation in October 2012, however, his memory and understanding were found to be good, he remained focused throughout the evaluation, and his ability to sustain a normal routine without special supervision did not appear impaired.  In contrast, neuropsychological testing in September 2013 at VA Neuropsychology showed the Veteran has impairments in speed of information processing and most aspects of attention.  On learning and memory measures, the overall pattern suggested that his cognitive inefficiency reduces the quality of his encoding and retrieval, though he is able to retain the information he has learned.  His cognitive inefficiencies were noted to also negatively impact his performance on timed language measures requiring retrieval of specific words in response to cues in contrast to his performance on untimed measures involving language (fund of knowledge) and executive functioning (reasoning, conceptualization), which were intact.  Emotionally, he endorsed a severe level of depression and a mild level of anxiety.  The examiner stated that the Veteran's history and results of evaluation suggest that his attention/processing speed inefficiencies are likely secondary to a number of factors including:  1) his psychiatric symptoms, 2) chronic pain due to his history of orthopedic problems and surgeries, and last but certainly not least, and 3) the pain medications he has been taking for many years.  Diagnostically, the examiner stated that the present results are most consistent with a diagnosis of Opioid-related Disorder, not otherwise specified, which encompasses his mood symptoms and his cognitive symptoms, both of which have recently reportedly been demonstrated to be reversible with a decreased dosage of pain medication.

Considering this evidence, the Board notes that some of it is favorable and some of it is unfavorable and thus it is in equipoise.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The September 2012 VA examinations do not support finding the Veteran unable to perform all types of work but rather only physical types, especially anything requiring a lot of standing and walking; however, when discussing each individual disability (except for the feet), the examiner stated there was no functional impact.  Likewise, the August 2013 VA examiner who evaluated the Veteran's right hip disability found intermediate degrees of residual weakness, pain and/or limitation of motion as residuals of the total hip replacement but also reported that there was no impact on his ability to work.  The Board considers the examiners' findings that there was no functional impact to be questionable given the reported symptoms and findings made on examination of each disability.  Clearly, the Veteran's disabilities of the lumbar and cervical spines, his migraine headaches, bilateral plantar fasciitis and his right hip disabilities cause significant impairment individually based upon the findings of the examinations.  Collectively, it would appear that their impact on the Veteran's ability to work would be even more significant.

The Social Security Administration clearly felt the Veteran's disabilities caused significant impairment in his ability to work as it granted disability benefits on the first adjudication of his claim.  Most of the disabilities considered to cause unemployability were service-connected although there was one or two conditions the Veteran claimed that are not service-connected.  The Board finds the Residual Functional Capacity assessment to show the Veteran to have very limited residual functioning and the functional impact found on VA examination in June 2014 is consistent with those limitations.

Furthermore, the Veteran has consistently reported that his pain medications have affected his mental abilities although the previous medical evidence did not support that contention.  In addition, although the November 2012 psychological evaluation did not support such a finding, the September 2013 Neuropsychology consultation findings clearly do.  The September 2013 Neuropsychology consultation findings were based upon comprehensive testing of the Veteran's cognitive functioning.  Thus, that evaluation is very probative in showing that his long-term use of pain medications has led to a measurable decrease in his cognitive functioning at least as of September 2013.  

Furthermore, the Board finds that the 50 percent evaluation for the Veteran's service-connected migraine headaches is clear indication that this disability alone causes economic hardship as "severe economic inadaptability" is a requirement for that disability rating.  The Veteran's migraines occur so frequently that the Board believes that it would hinder him from being employed because he would lose a lot of time from work and most employers would not tolerate that high a rate of absenteeism.  Also it appears that his cervical spine disability exacerbates his service-connected migraine headaches and would thus create difficulties in working for long periods of time.  He cannot perform most physical acts of employment because he cannot stand or walk for any length of time.  Moreover, given his right hip and lumbar spine disabilities, he would have difficulty sitting for long periods of time and would either need to shift or get up and walk around, which would reduce the Veteran's productivity.  Thus, it appears the Veteran's ability to perform the physical acts of employment are substantially impaired.  In addition, based upon the September 2013 VA Neuropsychology consultation, it appears he also has impairment to his mental ability to perform the acts of employment.  So at most, it appears the Veteran may be able to work part-time; however, that raises the question of whether such work would be marginal employment.  

Finally, the Board finds the fact that the Veteran has two disabilities evaluated as 50 percent disabling along with a 90 percent combined disability rating to further support a finding of unemployability.  Clearly these ratings are indicative of a severe effect on the Veteran's earning capacity.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  However, it is also the settled policy at VA that a Veteran be rated as totally disabled if his service-connected disabilities preclude him from working.  When considering the collective impact of the Veteran's service-connected disabilities, the Board believes it is unlikely the Veteran is actually able to work even if he could perform the functions of a sedentary job given the high rate of absenteeism and the excessive number of breaks the Veteran would need.  

Thus, after considering the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds entitlement to a TDIU to be warranted effective May 16, 2012.  To that extent, the Veteran's appeal is granted.  
ORDER

Entitlement to a TDIU is granted as of May 16, 2012, subject to controlling regulations governing the payment of monetary benefits.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


